Citation Nr: 1018667	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for depression. 

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1980 and from October 1983 to July 1991, and has 
additional service in the Puerto Rico National Guard from 
July 1991 to April 2003.  The Veteran is a recipient of the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  An October 2005 rating 
decision denied the Veteran's claim of entitlement to service 
connection for depression.  A February 2008 rating decision 
denied the Veteran's claim of entitlement to service 
connection for PTSD and also denied his claim of entitlement 
to service connection for diabetes mellitus on the basis that 
new and material evidence sufficient to reopen the previously 
denied claim had not been received.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for diabetes mellitus was previously denied in an October 
2005 rating decision.  The Veteran was notified of that 
decision but failed to perfect a timely appeal as to such 
issue.  The decision became final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for diabetes mellitus, received since the 
last final denial in October 2005 is new, in that it is not 
cumulative and was not previously considered by decision 
makers, however, it is not material because it does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating the Veteran's claim.

3.  The probative evidence of record indicates that the 
Veteran's depression is unrelated to any period of active 
service or a presumptive period thereafter, or to any period 
of active duty for training.

4.  The Veteran has been diagnosed with PTSD that is 
medically attributed to stressors he experienced during a 
period of active service.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  Depression was not incurred in or aggravated by the 
Veteran's periods of active service or a presumptive period 
thereafter, or to any period of active duty for training.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

4.  Resolving all reasonable doubt in favor of the Veteran, 
PTSD was incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R.     §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In light of the favorable disposition, limited only to the 
issue of entitlement to service connection for PTSD, the 
Board finds that a discussion as to whether VA's duties to 
notify and assist the Veteran have been satisfied is not 
required.  The Board finds that no further notification or 
assistance is necessary, and that deciding the appeal at this 
time is not prejudicial to the Veteran.

As to the Veteran's claim of entitlement to service 
connection for depression and his original claim of 
entitlement to service connection for diabetes mellitus, in a 
September 2004 letter, before the initial adjudication of the 
claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide his claims.  He was informed that VA would attempt to 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

In addition, as this case involves new and material evidence, 
as to the Veteran's claim of entitlement to service 
connection for diabetes mellitus, VA is required to look at 
the bases for the prior denial and notify the Veteran as to 
what evidence is necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient at the time of the previous denial.  The 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis upon which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  An October 2007 letter satisfied the requirements 
of Kent. 

With respect to the Dingess requirements, as to the Veteran's 
claim of entitlement to service connection for depression and 
his original claim of entitlement to service connection for 
diabetes mellitus, the Veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claim of entitlement to service connection for depression and 
because the claim of entitlement to service connection for 
diabetes mellitus is not reopened.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess/Hartman v. Nicholson.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of the Veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim of entitlement to service 
connection for depression, the Veteran was afforded a VA 
psychiatric evaluation in November 2004.  

A VA examination need not be provided with regard to the 
Veteran's claim to reopen his previously denied claim of 
entitlement to service connection for diabetes mellitus.  In 
the absence of new and material evidence submitted by the 
claimant, the duty to assist by affording the veteran a VA 
examination is not triggered.  See 38 U.S.C.A. § 5103A(d), 
(g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 
(1996) (holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach).  As will be discussed below, 
new and material evidence sufficient to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for diabetes mellitus has not been received and the claim is 
not reopened.  

In this case, all identified and authorized post-service VA 
and private treatment records relevant to the issues on 
appeal have been requested or obtained.  The Board notes, 
however, that the Veteran's service treatment records are 
unavailable.  The RO received negative responses to requests 
for the Veteran's service treatment records by the Defense 
Personnel Records Imaging System, the National Personnel 
Records Center (NPRC), and the Puerto Rico National Guard in 
April 2005, May 2005, and July 2005, respectively.  The RO 
issued a Formal Finding of the unavailability of the 
Veteran's service treatment records in September 2005 and 
notified the Veteran of the same. 

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In this case, the Board finds that VA has met this 
heightened duty, as multiple attempts to locate records were 
made, and the appellant was informed of the unavailability of 
the records.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection for diabetes mellitus was previously 
denied in an October 2005 rating decision.  Although the RO 
has determined that new and material evidence sufficient to 
reopen the previously denied claim has not been received, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnet v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for diabetes 
mellitus may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed this application to reopen his claim in 
July 2007.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

It appears that the evidence relevant to the issue of 
entitlement to service connection for diabetes mellitus 
before the RO at the time of the last final decision in 
October 2005 included:  a number of the Veteran's service 
personnel records; his service separation forms; report of 
November 2004 VA examination; negative responses to requests 
for his service treatment records from the NPRC, the Defense 
Personnel Records Imaging System, and the Puerto Rico 
National Guard, dated in April 2005, May 2005, and July 2005, 
respectively; and the RO's September 2005 Formal Finding of 
unavailability of his service treatment records.
  
The RO found that diabetes mellitus was not incurred in a 
period of active service, and such was not manifest to a 
compensable degree within one year of separation from an 
active period of service.  The Veteran's claim of entitlement 
to service connection for diabetes mellitus was denied.  The 
October 2005 rating decision was not appealed and became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Newly received evidence since the last final denial of the 
Veteran's claim in October 2005 includes the Veteran's VA and 
private treatment records, additional service personnel 
records, and the statements of the Veteran and his 
representative.  

VA and private treatment records describe treatment for 
diabetes mellitus.  There is no indication, however, that any 
of the Veteran's treatment providers have opined as to any 
relationship between the Veteran's diabetes mellitus and any 
period of active service or a presumptive period thereafter, 
or any period of active duty for training.  

The above-described VA and private treatment records, 
additional service personnel records, and the statements of 
the Veteran and his representative were not before the RO at 
the time of the October 2005 rating decision.  Thus, the 
Board finds that the evidence as to the Veteran's claim of 
entitlement to service connection for diabetes mellitus 
received since the last final denial in October 2005 is new 
in that it was not previously considered by agency decision 
makers, or cumulative or redundant of other evidence of 
record.  

However, the new evidence is not material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  Specifically, the new evidence does not indicate that 
the Veteran demonstrated diabetes mellitus during any period 
of active service or a presumptive period thereafter, or any 
period of active duty for training, or that there exists a 
medical nexus between the Veteran's diabetes mellitus and his 
periods of active service.  

Accordingly, the Board finds that new and material evidence 
sufficient to reopen the Veteran's previously denied claim of 
entitlement to service connection for diabetes mellitus has 
not been received, and such claim may not be reopened.






Depression

The Veteran seeks service connection for depression.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2009); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection, in this case, psychosis, manifested 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R.    
§ 3.6(a), (d) (2009).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009). Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty training, or from injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A.         
§§ 101(24), 106, 1131 (West 2002).  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The Board finds that the first element for direct service 
connection, medical evidence of a current disability, has 
been met.  In conjunction with his claim of entitlement to 
service connection for depression, the Veteran was afforded a 
VA psychiatric evaluation in November 2004.  At that time, 
subsequent to history and mental status examination, the 
examiner did not diagnose the Veteran with a psychiatric 
condition.  However, the medical evidence of record also 
includes results of private psychiatric evaluation in October 
2006.  At that time, the Veteran was diagnosed with major 
depressive disorder, severe.  Thus, there exists medical 
evidence of a current disability.

As to the second element for direct service connection, 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury, the 
Board finds that such has not been met.  As discussed above, 
the Veteran's service treatment records are unavailable.  
Thus, there is no medical evidence demonstrating that the 
Veteran incurred depression during any active period of 
service or a presumptive period thereafter, or a period of 
active duty for training, nor has the Veteran asserted such.  

Assuming arguendo that the Veteran's depression was incurred 
during any period of active service or a presumptive period 
thereafter, or a period of active duty for training, the 
Board turns to a discussion of whether the third element 
required for direct service connection, medical evidence of a 
nexus, or causal relationship, is met.  

The Veteran underwent private psychiatric evaluation in 
October 2006.  The Veteran described the hardships of his 
service in general to include feeling frustrated, worthless, 
hungry, dirty, and cold.  Subsequent to an extensive history 
and mental status examination, the examiner diagnosed the 
Veteran with major depressive disorder, severe.  The examiner 
opined that such was a direct result of his medical 
condition, diabetes mellitus, and complications thereof.  The 
examiner noted that during treatment in June 2006, the 
Veteran reported that he was feeling devastated and 
demonstrated negativism, constant pessimistic thought, and 
anticipatory anxiety.  At that time, the Veteran reported 
that he was concerned about his health and that he constantly 
worried that he was going to end up in dialysis.  The 
examiner opined that as the Veteran's diabetes mellitus 
continued, so would his emotional impairment.  

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the October 2006 treatment provider is 
so qualified, his medical opinion constitutes competent 
medical evidence.  

The Board notes that a May 2002 Annual Medical Certificate 
indicates that the Veteran was recommended for medical 
separation from service in the Puerto Rico National Guard due 
to uncontrolled diabetes mellitus.  On VA examination in 
November 2004, the Veteran reported that he was diagnosed 
with diabetes mellitus in 2000.  It is significant in this 
case that the Veteran is not service-connected for diabetes 
mellitus.  Thus, consideration of his claim of entitlement to 
service connection for depression on a secondary basis as 
related to diabetes mellitus is not required.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
the most probative evidence of record does not establish a 
medical nexus between the Veteran's depression and any period 
of active service or presumptive period thereafter, or during 
a period of active duty for training, service connection for 
same is not warranted.  

In sum, service connection on a direct basis is not warranted 
because the most probative evidence of record does not 
establish that the Veteran's depression is related to his 
periods of active service, including active duty for 
training.  Service connection is also not warranted on a 
presumptive basis because the Veteran's depression did not 
manifest to a compensable degree within one year of 
separation from any period of active service.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for depression, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Service connection for PTSD specifically requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

In this case, the Veteran's service personnel records, 
specifically his service separation form reflecting active 
service from October 1983 to July 1991, indicate that he was 
awarded the CIB.  As the Veteran's participation in combat 
during service has been confirmed by way of his receipt of 
the CIB, his lay statements are sufficient to show the 
occurrence of in-service stressors.  See 38 U.S.C.A.                
§ 1154(b); 38 C.F.R. § 3.304(d).

The Veteran underwent private psychiatric evaluation in July 
2007.  At that time, the Veteran reported that he was in 
Kuwait, his squad was on patrol, and they were in cross fire 
with the enemy.  Subsequent to an extensive history and 
mental status examination, the examiner diagnosed the Veteran 
with PTSD.  The examiner opined that the Veteran's PTSD was 
due to his active service in Iraq.  The Board notes here that 
the examiner's opinion linking the Veteran's PTSD to his 
active service in Iraq must contain a typographical error, as 
the Veteran reported combat service in Kuwait only during the 
psychiatric evaluation.  There is no indication that the 
examiner reviewed the Veteran's claims file.

The Veteran underwent VA psychiatric evaluation in February 
2008.  At that time, the Veteran reported combat experience 
in Saudi Arabia and Iraq.  The Veteran reported that a mine 
close to the Veteran's tent exploded and several fellow 
service members were wounded.  The examiner, subsequent to a 
history and mental status examination, did not diagnose the 
Veteran with PTSD.  The examiner reported that while the 
Veteran met the stressor criteria for PTSD, he did not meet 
all of the symptom criteria, specifically persistent 
avoidance or persistent hyperarousal.  The examiner noted 
that she reviewed the Veteran's claims file.  

The private examiner in July 2007 diagnosed the Veteran with 
PTSD and the VA examiner in February 2008 specifically ruled 
out a diagnosis of PTSD.  Thus, in this case, there exists 
medical controversy over whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  
A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that a diagnosis of PTSD by a mental health 
professional is presumed to have been made in accordance with 
the applicable diagnostic criteria as to both the adequacy of 
the symptomatology and the sufficiency of the stressors.  Id. 
at 140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.

There is no basis upon which the Board may conclude that the 
opinion of the private examiner is less persuasive than the 
opinion of the VA examiner.  There is no indication that one 
examiner is more qualified than the other to render a PTSD 
diagnosis.  Both examiners conducted an extensive history and 
mental status examination.  It is significant to note, 
however, that the private examiner reported that he had seen 
the Veteran on ten occasions since October 2006.  

While the VA examiner had the opportunity to review the 
Veteran's claims file and the private examiner did not, such 
review, as it pertains to obtaining an overview of a 
veteran's medical history, is not a requirement for private 
medical opinion, and such opinion may not be discounted 
solely because the private clinician did not review the 
claims file.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).  In this case, there is no 
indication that review of the claim would have provided 
information necessary to render a diagnosis of PTSD or an 
opinion as to whether such PTSD was related to in-service 
stressors.  

While the medical evidence remains in controversy, because 
the positive opinion is as persuasive as the negative 
opinion, the evidence is at least in relative equipoise on 
the issue if whether the Veteran has been diagnosed with PTSD 
related to his active service.  In addition, as noted above, 
he is a recipient of the Combat Infantryman Badge.

After considering all the evidence of record the Board finds 
that the evidence as to the Veteran's claim of entitlement to 
PTSD is at least in relative equipoise.  The benefit of the 
doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for PTSD is thus warranted.


ORDER

Service connection for diabetes mellitus remains denied 
because new and material evidence has not been received to 
reopen the claim.

Service connection for depression is denied.

Service connection for PTSD is granted, subject to the laws 
and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


